Citation Nr: 1231672	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from January 1973 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served in the Air Force for three years between 1973 and 1976.  He contends, in essence, that he developed a gradual hearing loss and ringing in his ears as a result of his exposure to loud noises on active flight lines as well as exposure to small arms fire from his duties as a security policeman.  That is, he asserts that he experiences a current bilateral hearing loss disability and tinnitus as a result of this in-service noise exposure.  

The Veteran's service treatment records do not document any audiological complaints, and the Veteran has not asserted that he had extensive treatment for hearing difficulties either in service or in the period proximate to his discharge.  Rather, he states that the exposure to loud noise caused him to experience some level of depreciated hearing acuity, which got worse over time in the years following service.  

The DD Form 214 reflects that the Veteran served as a security policeman while on active duty, with his last assignment being at Charleston AFB, South Carolina.  The role of a security policeman in the Air Force is both to act as a law enforcement authority on base and to secure the personnel and assets assigned to the facility.  Such duty in the Air Force would thus, by necessity, include providing security for aircraft assigned to the base, and would mandate walking around active flight lines.  There is no doubt, given the type of service that the Veteran rendered, that he would have had some exposure to jet engine and other aircraft noise.  Moreover, as part of his duties, he would be required to qualify with the firing of weapons.  Accordingly, the Board can conclude there was some level of acoustic trauma.  The Veteran has stated that he had some usage of hearing protection during service, and that he has had minimal noise exposure following service (some shooting, but always with hearing protection).  

The Veteran was offered a VA audiological examination in concert with his claims.  The associated report, dated in September 2008, is problematic in offering an opinion on etiology.  The Veteran was noted to experience intermediate tinnitus, and he had hearing loss that did not meet the regulatory definition of a hearing loss disability under 38 C.F.R. § 3.385.  The audiologist noted the Veteran's in-service noise exposure; however, in coming to a conclusion regarding etiology, stated that there was "no chronicity or continuity of care regarding hearing impairment or tinnitus in the three plus decades following military separation."  Based solely on this, the examiner concluded that hearing loss and tinnitus were not "caused by, or the result of, noise exposure encountered during military service."  

The Board notes that, in claims for service connection, it is first and foremost a requirement to have a current and chronic disorder.  The Veteran has been assessed as having tinnitus; however, while there is hearing loss present, he has not, as of 2008, been assessed as having a hearing loss disability for the purposes of VA.  As, however, this examination was performed four years ago, and as the Veteran has maintained that his hearing acuity is gradual in its decline, the Board is of the opinion that a more current assessment is required prior to determining the extent of hearing loss present bilaterally. 

Furthermore, the Veteran has not alleged that he sought treatment for hearing loss or tinnitus in the thirty years following his service separation.  Indeed, as noted, he has reported a steady decline in his hearing acuity since service, with tinnitus also being noted, which he relates to noise exposure on active duty.  As a layperson, he is competent to report on these symptoms, and they should have been addressed by the examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran's complaints were not specifically addressed, the examiner's opinion, in merely stating that there is no evidence of treatment, is not a sufficient rationale for VA purposes.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Indeed, at no time in the 2008 VA examination report did the examiner explain as to why, in her opinion, there was no medical basis for a nexus between any level of current hearing loss, tinnitus, and in-service noise exposure.  She did not reference what impact, if any, the Veteran's complaints of depreciating hearing loss over time had in establishing a causal nexus (irrespective of his lack of treatment records for the condition) to in-service acoustic trauma.  Indeed, the lack of contemporaneous medical records, with no other basis for the opinion, cannot be considered adequate to resolve the issues on appeal.   

Simply put, the Board must find that the 2008 opinion is rather equivocal and lacking in a sufficient rationale.  As that is the case, the Veteran should be scheduled for a new examination, with a different examiner, for the purposes of determining the etiology of bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology examination, if possible with an examiner other than the one who conducted the 2008 examination, for the purposes of determining the etiology of the Veteran's hearing loss and tinnitus.  In this regard, it is asked for the examiner to opine as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and tinnitus had causal origins in active service, to include as a result of exposure to acoustic trauma in the form of jet engine and small arms noises.  The examiner should specify as to if, after examination, the Veteran exhibits a hearing loss disability as defined by 38 C.F.R. § 3.385.  A rationale must accompany all conclusions reached, and a mere recitation of data or a notation of a lack of treatment records, in itself and without further explanation, is not sufficient, and will require remand for remedial development.  If an opinion cannot be reached without resort to speculation, the examiner must explain why that is the case (i.e. is it a limitation in the knowledge base of the medical community or in the knowledge base of the particular examiner).

2.  Upon completion of the above-directed development, re-adjudicate the claims for service connection.  Should the claims not be granted, issue an appropriate supplemental statement of the case and return the claims to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


